PER CURIAM.
Appellant, Ida Hoffman sued her husband, Joseph Hoffman, for separate maintenance and other relief. He denied the material allegations of her complaint and counter-claimed for divorce. She denied the material allegations of his counterclaim.
Upon hearing, the chancellor found the equities to be with the husband and granted him a divorce and required him to pay the plaintiff wife the sum of Twenty-Five Thousand Dollars as lump sum alimony and support, also the sum of Seven Thousand Five Hundred Dollars as attorney’s fees for representation of her in the cause.
The final judgment was dated and filed on April 19, 1971, and her notice of appeal was dated and filed July 27, 1971. (The new statute relating to dissolution of marriage took effect on July 1, 1971; Ch. 71-241, § 24, 1971 Laws of Florida). Joseph Hoffman died on September 10, 1971, pending appeal.
It is appellant’s contention that the chancellor erred in: (1) granting a divorce to Mr. Hoffman because of insufficient proof; (2) awarding grossly inadequate lump sum alimony, and (3) limiting discovery on the issue of the husband’s assets.
We have carefully considered all of appellant’s contentions in the light of the record, briefs, arguments of counsel, and the applicable law. We have. concluded therefrom that no reversible error has been demonstrated, therefore, the judgment appealed should be affirmed.
Affirmed.